

Exhibit 10.3


[Class __]
LIBERTY LATIN AMERICA
2018 INCENTIVE PLAN


(Effective December 29, 2017)

SHARE APPRECIATION RIGHTS AGREEMENT




THIS SHARE APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made as of [DATE]
(the “Grant Date”), by and between LIBERTY LATIN AMERICA LTD., an exempted
Bermuda company limited by shares (the “Company”), and the individual whose
name, address and employee number appear on the signature page hereto (the
“Grantee”).
The Company has adopted the Liberty Latin America 2018 Incentive Plan effective
December 29, 2017 (the “Plan”), which by this reference is made a part hereof,
for the benefit of eligible employees of the Company and its Subsidiaries.
Capitalized terms used and not otherwise defined herein will have the meaning
given thereto in the Plan.
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the interest of the Company and its Shareholders to
award a share appreciation right to the Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide the Grantee
additional remuneration for services rendered, to encourage the Grantee to
continue to provide services to the Company or its Subsidiaries and to increase
the Grantee’s personal interest in the continued success and progress of the
Company.
The Company and the Grantee therefore agree as follows:
(a)Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the Bermuda Companies Act 1981, as amended from time to time, and
the rules and regulations thereunder.


“Base Price” means $____ per Share.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(c) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.


1

--------------------------------------------------------------------------------




“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.
“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Good Reason” for a Grantee to terminate his or her service with the Company and
its Subsidiaries means that any of the following occurs without the consent of
such Grantee prior to the 12 month anniversary of an Approved Transaction:
(i)    any material diminution in the Grantee’s base compensation;
(ii)    the material diminution of the Grantee’s official position or authority,
but excluding isolated or inadvertent action not taken in bad faith that is
remedied promptly after notice; or
(iii)    the Company requires the Grantee to relocate his/her principal business
office to a different country.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LILA” and “Share” mean the class [___] common shares, nominal value $0.01 per
share, of the Company.
“Plan” has the meaning specified in the preamble of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Retirement” means the voluntary termination of a Grantee’s employment with the
Company and its Subsidiaries on or after the date that the sum of the Grantee’s
years of age and years of employment with the Company and its Subsidiaries is at
least 70.
“SAR” has the meaning specified in Section 2 of this Agreement.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.


2

--------------------------------------------------------------------------------




“Special Termination Period” has the meaning specified in Section 7(d) of this
Agreement.
“Term” has the meaning specified in Section 2 of this Agreement.
“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries as an officer, employee or Consultant, terminates
for any reason. Whether any leave of absence constitutes a Termination of
Service will be determined by the Committee subject to Section 11.2(d) of the
Plan. Unless the Committee otherwise determines, neither a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary, nor a change in Grantee’s status from a
Consultant to an employee, will be a Termination of Service for purposes of this
Agreement if such change of employment or status is made at the request or with
the express consent of the Company. Unless the Committee otherwise determines,
however, any such change of employment or status that is not made at the request
or with the express consent of the Company and any change in the Grantee’s
status from an employee to a Consultant will be a Termination of Service within
the meaning of this Agreement.
“Third Party Administrator” means the company or any successor company that has
been selected by the Company to maintain the database of the Plan and to provide
related services, including but not limited to equity grant information,
transaction processing and a grantee interface.
“Year of Continuous Service” has the meaning specified in Section 7(d) of this
Agreement.
(b)    Grant of Share Appreciation Right. Subject to the terms and conditions
herein, pursuant to the Plan, the Company grants to the Grantee a Free-Standing
SAR with respect to the number of Shares set forth on the signature page hereto
(each, a “SAR” and collectively, the “SARs”). Upon exercise of a SAR in
accordance with this Agreement, the Company will, subject to Section 7.4 of the
Plan and Section 5 below, issue to the Grantee the number of the applicable
class of Shares, if any, by which the Fair Market Value of the Shares
represented by such SAR as of the date on which such exercise is considered to
occur pursuant to Section 4 exceeds the Base Price of such SAR. The SARs, to the
extent they have become exercisable in accordance with Section 3, will be
exercisable during the period commencing on the Grant Date and expiring at the
Close of Business on [DATE] (the “Term”), subject to earlier termination as
provided in Section 7. The Base Price and number of SARs are subject to
adjustment pursuant to Section 11.
(c)    Conditions of Exercise.
(d)    Unless otherwise determined by the Committee in its sole discretion, the
SARs will be exercisable only in accordance with the conditions stated herein.
(i)    Except as otherwise provided in Section 11.1(b) of the Plan, in the last
sentence of this Section 3(a)(i) or in Section 3(b), the SARs will not be
exercisable until six months from the Grant Date and may be exercised thereafter
only to the extent they have become exercisable in accordance with the following
schedule:


3

--------------------------------------------------------------------------------




(A)
On and after [DATE], 33.3% of the SARs will be exercisable;



(B)
On and after [DATE], 66.67% of the SARs will become exercisable; and



(C)
On and after [DATE], 100% of the SARs will be exercisable.



[Please refer to the website of the Third Party Administrator for the specific
vesting schedule related to the exercisability of the SAR (click on the specific
grant under the tab labeled “Grants/Award/Units”).]


Notwithstanding the foregoing, (x) all SARs will become exercisable on the date
of Termination of Service if the Termination of Service occurs by reason of the
Grantee’s death or Disability, (y) if the Termination of Service is by the
Company or a Subsidiary without Cause (as determined in the sole discretion of
the Committee) and occurs more than six months after the Grant Date, the Grantee
will be entitled to exercise all SARs that had previously become exercisable,
plus the product of (A) one-third (1/3) of the additional number of SARs that
would have become exercisable on the next following vesting date in accordance
with the above schedule, times (B) the number of full months of employment
completed since the most recent date of vesting in accordance with the foregoing
schedule, and (z) if the Termination of Service is due to the Grantee’s
Retirement prior to any SAR becoming exercisable or being exercised in full,
then such SARs shall be exercisable as of the date of the Grantee’s Retirement
to the extent that any such SAR would have otherwise become exercisable had the
Grantee remained in continuous employment with the Company through the date that
is one year after the date of the Grantee’s Retirement.


(ii)    In the event the Grantee is suspended (with or without compensation) or
is otherwise not in good standing with the Company or any Subsidiary as
determined by the Company’s General Counsel due to an alleged violation of the
Company’s Code of Business Conduct, applicable law or other misconduct (a
“Suspension Event”), the Company has the right to suspend the vesting of the
SARs until the day after the General Counsel has determined (x) the suspension
is lifted or (y) the Company determines lack of good standing has been cured
(each, the “Recovery Date”). If the Suspension Event has occurred and prior to
the Recovery Date, the Grantee dies, is disabled or is terminated without cause,
then the provisions of Sections 3(a)(i) and 7 continue to apply notwithstanding
the Suspension Event. If the Grantee resigns (including due to Retirement) or is
terminated for Cause prior to the Recovery Date then the unvested SARs will be
terminated without any further vesting after the date of the Suspension Event.
(iii)    To the extent the SARs become exercisable, all or any of such SARs may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof.
(iv)    The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the SARs and that the exercise by


4

--------------------------------------------------------------------------------




the Grantee of SARs will be subject to the further condition that such exercise
is made in accordance with all such rules and regulations as the Committee may
determine are applicable thereto.
(e)    Notwithstanding anything to the contrary contained herein, if Termination
of Service (x) by the Company or a Subsidiary without Cause or (y) by the
Grantee for Good Reason, in each case, occurs on or prior to (A) the 12 month
anniversary of an Approved Transaction or (B) with respect to clause (y) of this
Section 3(b) only, the later of such 12 month anniversary or the first day
following the expiration of the cure period described below, then all SARs will
become exercisable on the date of Termination of Service. For Grantee’s
Termination of Service to qualify as for Good Reason, the Grantee must notify
the Committee in writing within 30 days of the occurrence of the event giving
rise to the Good Reason, and the Company must have failed to take corrective
action within 30 days after such notice is given to cure the event giving rise
to the Good Reason for Termination of Service.
(f)    Manner of Exercise. The SARs will be considered exercised (as to the
number of SARs specified in the notice referred to in Section 4(a) below) on the
latest of (i) the date of exercise designated in the written notice referred to
in Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the following have occurred:
(g)    The Grantee has either (i) notified the Third Party Administrator through
its website or by telephone (see Section 13 below) of the exercise, or (ii)
submitted to the Company a properly executed written notice of exercise in such
form as the Committee may require containing such representations and warranties
as the Committee may require and designating, among other things, the date of
exercise and the number of SARs to be exercised; and
(h)    The Third Party Administrator or the Company, as the case may be, has
received such other documentation, if any, that the Committee may reasonably
require.
(i)    Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that
the Company will deduct from the Shares otherwise payable or deliverable upon
exercise of any SARs, a number of Shares (valued at their Fair Market Value on
the date of exercise) that is equal to the amount, if any, of all national,
state and local taxes and employee social security contributions required to be
withheld by the Company upon such exercise, as determined by the Committee (the
“Required Withholding Amount”). Without limitation to the foregoing sentence,
the Grantee hereby agrees that the Required Withholding Amount can also be
collected by (i) deducting from cash amounts otherwise payable to the Grantee
(including wages or other cash compensation) or (ii) withholding from proceeds
of the sale of Shares acquired upon exercise of any SARs through a sale arranged
by the Company (on the Grantee’s behalf pursuant to this authorization without
further consent), but in either case, subject to compliance with applicable law,
including, but not limited to, “financial assistance” prohibitions under the
Act.
(j)    Delivery by the Company. As soon as practicable after receipt of all
items referred to in Section 4, and subject to the withholding referred to in
Section 5, the Company will deliver or cause to be delivered to or at the
direction of the Grantee the amount of consideration determined under the second
sentence of Section 2 above, which consideration shall consist of Shares (valued


5

--------------------------------------------------------------------------------




at their Fair Market Value on the date of exercise). Any delivery of Shares will
be deemed effected for all purposes when (i) a certificate representing such
Shares or statement of holdings reflecting such Shares held for the benefit of
Grantee in uncertificated form by a third party service provider designated by
the Company has been delivered personally to the Grantee or, if delivery is by
mail, when the certificate or statement of holdings has been deposited in the
United States or local country mail, addressed to the Grantee, or (ii)
confirmation of deposit into the designated broker’s account of such Shares, in
written or electronic format, is first made available to Grantee.
(k)    Early Termination of the SARs. Unless otherwise determined by the
Committee in its sole discretion, the SARs will terminate, prior to the
expiration of the Term, at the time specified below:
(l)    Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause), (ii) by
reason of the Grantee’s Retirement or (iii) by reason of Grantee’s death or
Disability, then the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the 90‑day period which began on the
date of Termination of Service.
(m)    If the Grantee dies (i) prior to Termination of Service or prior to the
expiration of a period of time following Termination of Service during which the
SARs remain exercisable as provided in Section 7(a) or Section 7(c), as
applicable, the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of the Grantee’s death, or (ii) prior to the expiration of a period of time
following Termination of Service during which the SARs remain exercisable as
provided in Section 7(d) or Section 7(f), the SARs will terminate at the Close
of Business on the first Business Day following the expiration of (A) the
one-year period which began on the date of the Grantee’s death, (B) the Special
Termination Period or (C) the two-year period which began on the date of the
Grantee’s Retirement, whichever period is longer.
(n)    Subject to Section 7(b), if Termination of Service occurs by reason of
Disability, then the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of Termination of Service.
(o)    If Termination of Service is by the Company or a Subsidiary without Cause
(as determined in the sole discretion of the Committee), the SARs will terminate
at the Close of Business on the first Business Day following the expiration of
the Special Termination Period. The Special Termination Period is the period of
time beginning on the date of Termination of Service and continuing for the
number of days that is equal to the sum of (a) 90, plus (b) 180 multiplied by
the Grantee’s total Years of Continuous Service, provided that the Special
Termination Period will in any event expire on the second anniversary of the
date of Termination of Service. A Year of Continuous Service means a consecutive
12-month period, measured from the Grantee’s hire date (as reflected in the
payroll records of the Company or a Subsidiary) and the anniversaries of that
date, during which the Grantee is employed by the Company or a Subsidiary
without interruption. If the Grantee was employed by a Subsidiary at the time of
such Subsidiary’s acquisition by the Company, the Grantee’s employment with the
Subsidiary prior to the acquisition date will not be


6

--------------------------------------------------------------------------------




included in determining the Grantee’s Years of Continuous Service unless the
Committee, in its sole discretion, determines that such prior employment will be
included.
(p)    If Termination of Service is by the Company or a Subsidiary for Cause,
then the SARs will terminate immediately upon such Termination of Service.
(f)    If Termination of Service is due to Retirement, then any SAR that becomes
exercisable as a result of such Termination of Service along with any SAR not
exercised in full prior to such Termination of Service shall remain exercisable
until the first to occur of the date that is two years after the date of the
Grantee’s Retirement or the scheduled expiration of such SARs.


In any event in which the SARs remain exercisable for a period of time following
the date of Termination of Service as provided above, the SARs may be exercised
during such period of time only to the extent the same were exercisable as
provided in Section 3 above on such date of Termination of Service.
Notwithstanding any period of time referenced in this Section 7 or any other
provision of this Section 7 that may be construed to the contrary, the SARs will
in any event terminate upon the expiration of the Term.
8.    Automatic Exercise of SARs. Immediately prior to the termination of SARs,
as provided in Section 7(a), 7(b), 7(c), 7(d) or 7(f) above or upon expiration
of the Term, all remaining SARs then exercisable will be deemed to have been
exercised by the Grantee. Notwithstanding any other provision of this Agreement,
no exercise of SARs will be deemed to occur upon Termination of Service for
Cause.
(q)    Nontransferability. During the Grantee’s lifetime, the SARs are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the SARs will pass upon the Grantee’s death and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on such form as may be
prescribed by the Committee, provided that no such designation will be effective
unless so filed prior to the death of the Grantee. If no such designation is
made or if the designated beneficiary does not survive the Grantee’s death, the
SARs will pass by will or the laws of descent and distribution. Following the
Grantee’s death, the SARs, if otherwise exercisable, may be exercised by the
person to whom such right passes according to the foregoing and such person will
be deemed the Grantee for purposes of any applicable provisions of this
Agreement.
(r)    No Shareholder Rights. The Grantee will not, by reason of the Award
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a Shareholder with respect to any Shares, nor will the existence
of this Agreement affect in any way the right or power of the Company or its
Shareholders to accomplish any corporate act, including, without limitation, the
acts referred to in Section 11.16 of the Plan.
(s)    Adjustments. The SARs will be subject to adjustment (including, without
limitation, as to the number of SARs and the Base Price per Share) in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection


7

--------------------------------------------------------------------------------




with the occurrence of any of the events described in Section 4.2 of the Plan
following the Grant Date.
(t)    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Grantee will not exercise any SARs, and the Company will
not be obligated to issue or cause to be issued any Shares, if counsel to the
Company determines that such exercise or issuance would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which Shares are listed or quoted. The Company will in no event
be obligated to take any affirmative action in order to cause the exercise of
the SARs or issuance of Shares to comply with any such law, rule, regulation or
agreement.
(u)    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:
(v)    any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
Liberty Latin America Ltd.
c/o LiLAC Communications Inc.
1550 Wewatta Street, Suite 710
Denver, Colorado 80202
Attn: Legal Department


(w)    any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LILA or by telephone at 1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
(x)    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(y)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by Section
11.18 of the Plan or to exempt the Award made hereunder


8

--------------------------------------------------------------------------------




from coverage under Code Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including the Act, and any
applicable tax or securities laws; and
(z)    subject to any required action by the Board or the Shareholders, the SARs
granted under this Agreement may be canceled by the Company and a new Award made
in substitution therefor, provided that the Award so substituted will satisfy
all of the requirements of the Plan as of the date such new Award is made and no
such action will adversely affect any SARs to the extent then exercisable.
(aa)    Grantee Employment.
(bb)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without cause.
(cc)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(dd)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 3 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement or arrangement, if any, will not be enhanced
hereby.
(ee)    In the event of any inconsistency between the terms hereof or of the
Plan and any employment, severance or other agreement or arrangement with the
Grantee, the terms hereof and of the Plan shall control.
(ff)    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be


9

--------------------------------------------------------------------------------




void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.
(gg)    Data Privacy.
(hh)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit
and unambiguous consent to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, bonus and employee benefits,
nationality, job title and description, any Shares or directorships or other
positions held in the Company, its Subsidiaries and Affiliates, details of all
options, share appreciation rights, restricted shares, restricted share units or
any other entitlement to Shares or other Awards granted, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor, annual performance
objectives, performance reviews and performance ratings, for the purpose of
implementing, administering and managing Awards under the Plan (“Data”).
(ii)    The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipients’ country (e.g. the United States) may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Shares acquired with respect to an Award.
(jj)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, the
Grantee’s employment status or service and career with the Company will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant him or her SARs
or other equity awards or administer or maintain such awards. Therefore, the
Grantee understands that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the Grantee
may contact the Grantee’s local human resources representative.


10

--------------------------------------------------------------------------------




(kk)    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum. Each party waives its right to trial
by jury.
(ll)    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Committee thereunder. The word “include” and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Committee upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
(mm)    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via .PDF or other electronic means.
(nn)    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt from time to time.
(oo)    Entire Agreement. This Agreement is in satisfaction of and in lieu of
all prior discussions and agreements, oral or written, between the Company and
the Grantee regarding the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not herein expressed
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the Award.
This Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors and assigns.
(pp)    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 90 days of the Grant Date, the grant of the SARs
shall be null and void.



Signature Page to Share Appreciation Rights Agreement
dated as of _________, 20__ between Liberty Latin America Ltd. and Grantee


LIBERTY LATIN AMERICA LTD.


By: /s/ Authorized Signatory
Name: Authorized Signatory
Title:      Senior Vice President


ACCEPTED:


    
Grantee Name:                         
Address:
                    

                                
    
Grantee ID:    


Grant No. _________________


Number of Shares of LILA as to which Free-Standing SAR is granted:
_________________


11